                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                       AT PADUCAH
                             CIVIL ACTION NO. 5:18-CR-00022-TBR


UNITED STATES OF AMERICA,                                                               PLAINTIFF

v.

MATTHEW J. O’NEAL,                                                                     DEFENDANT

                            MEMORANDUM OPINION AND ORDER

          On August 14, 2018, Matthew O’Neal was charged with one count of possession of child

pornography in violation of 18 U.S.C. §§ 2252A(a)(5)(B) and 2252A(b)(2). [R. 10 (Federal

Indictment).] On March 19, 2019, O’Neal appeared for a Change of Plea Hearing. At the

Hearing, the Court directed the parties to brief the following issues:

          (1) Whether O’Neal’s prior misdemeanor conviction for 1st Degree Attempted
              Sexual Abuse (15-year-old victim) triggers the enhanced penalties under
              2252A(b)(2); and

          (2) Whether 2252A(b)(2)’s enhanced penalty for “offense involv[ing] a
              prepubescent minor or a minor who had not attained 12 years of age” has a
              knowledge element. That is, does the United States need to prove mens rea as
              to the type of child pornography involved in the offense in order to establish a
              violation of 2252A(a)(5)(B)?

[R. 30 (Court Order).] The Court will address each issue in turn.

          Also before the Court is the United States’ (“the Government”) Motion for Leave to File

Sealed Document. [R. 32.] Without an opposing response from O’Neal, and the Court being

otherwise sufficiently advised, the Government’s Motion for Leave to File Sealed Document, [R.

32], is GRANTED.

     I.   The Enhanced Penalties Under § 2252A(b)(2)




                                                   1
       A violation of 18 U.S.C. § 2252A(a)(5)(B) calls for a custody sentence of “not more than

10 years.” 18 U.S.C. § 2252A(b)(2). However, if the defendant “has a prior conviction . . . under

the laws of any State relating to aggravated sexual abuse, sexual abuse, or abusive sexual

conduct involving a minor or ward . . . such person shall be fined under this title and imprisoned

for not less than 10 years nor more than 20 years.” Id. Prior to the federal charge at hand, on

March 26, 2012, O’Neal pleaded guilty in Calloway Circuit Court to criminal attempt to first

degree sexual abuse in violation of K.R.S. §§ 510.110 and 506.010. [R. 31-1

(Judgment/Sentence).] The Government argues that this state charge triggers enhanced penalties

pursuant to § 2552A(b)(2). [R. 31 at 2-7.] O’Neal disagrees.

       As the Sixth Circuit has explained:

       When deciding whether a prior state-law conviction triggers an enhanced
       sentence, we begin with a categorical approach. We look first to the “fact of
       conviction and the statutory definition of the prior offense”—not the facts
       underlying the conviction—to determine the nature of the crime. If the state crime
       of conviction has the same elements as the generic offense—“the offense as
       commonly understood”—then the prior conviction can serve to enhance the
       federal sentence.

United States v. Mateen, 806 F.3d 857, 859–60 (6th Cir. 2015) (internal citations omitted).

However, if the state statute at hand is divisible, i.e., “comprises multiple, alternative versions of

the crime,” the Court may engage in the “modified categorical approach.” Descamps v. United

States, 570 U.S. 254, 262-64 (2013). If not all of the crimes listed in the state statute match the

generic offense, “a court needs a way to find out which the defendant was convicted of.” Id. at

264. Thus, the “job” of the modified categorical approach is to “identify, from among several

alternatives, the crime of conviction so that the court can compare it to the generic offense.” Id.

“Put another way, the purpose of the modified categorical approach is simply to determine of

what elements the defendant was convicted so that the court can apply the categorical approach.”



                                                  2
United States v. Davis, 751 F.3d 769, 776–77 (6th Cir. 2014) (citing Descamps, 133 S. Ct. at

2281).

           A. The Categorical Approach

           The statute enhancement at issue here applies to an offender with a prior state conviction

“relating to aggravated sexual abuse, sexual abuse, or abusive sexual conduct involving a minor

or ward.” 18 U.S.C. § 2252A(b)(2). The Sixth Circuit has defined sexual abuse consistent with

its common meaning, stating that “sexual abuse . . . connotes the use or treatment of so as to

injure, hurt, or damage for the purpose of sexual or libidinal gratification.” Mateen, 806 F.3d at

861.

           Turning to the state conviction, O’Neal pleaded guilty to attempted first degree sexual

abuse in violation of K.R.S. §§ 510.110 and 506.010.1 Section 510.110 provides:

           (1) A person is guilty of sexual abuse in the first degree when:

1
    K.R.S. § 506.010 is the Kentucky statute for criminal attempt. It provides:

           (1) A person is guilty of criminal attempt to commit a crime when, acting with the kind of
           culpability otherwise required for commission of the crime, he:
                    (a) Intentionally engages in conduct which would constitute the crime if the attendant
                    circumstances were as he believes them to be; or
                    (b) Intentionally does or omits to do anything which, under the circumstances as he
                    believes them to be, is a substantial step in a course of conduct planned to culminate in
                    his commission of the crime.

           (2) Conduct shall not be held to constitute a substantial step under subsection (1)(b) unless it is an
           act or omission which leaves no reasonable doubt as to the defendant's intention to commit the
           crime which he is charged with attempting.

           (3) A person is guilty of criminal attempt to commit a crime when he engages in conduct intended
           to aid another person to commit that crime, although the crime is not committed or attempted by
           the other person, provided that his conduct would establish complicity under KRS 502.020 if the
           crime were committed by the other person.

           (4) A criminal attempt is a:
                    (a) Class C felony when the crime attempted is a violation of KRS 521.020 or 521.050;
                    (b) Class B felony when the crime attempted is a Class A felony or capital offense;
                    (c) Class C felony when the crime attempted is a Class B felony;
                    (d) Class A misdemeanor when the crime attempted is a Class C or D felony;
                    (e) Class B misdemeanor when the crime attempted is a misdemeanor.

Ky. Rev. Stat. Ann. § 506.010.

                                                             3
               (a) He or she subjects another person to sexual contact by forcible
               compulsion; or

               (b) He or she subjects another person to sexual contact who is incapable of
               consent because he or she:
                      1. Is physically helpless;
                      2. Is less than twelve (12) years old;
                      3. Is mentally incapacitated; or
                      4. Is an individual with an intellectual disability; or

               (c) Being twenty-one (21) years old or more, he or she:
                       1. Subjects another person who is less than sixteen (16) years old
                       to sexual contact;
                       2. Engages in masturbation in the presence of another person who
                       is less than sixteen (16) years old and knows or has reason to know
                       the other person is present; or
                       3. Engages in masturbation while using the Internet, telephone, or
                       other electronic communication device while communicating with
                       a minor who the person knows is less than sixteen (16) years old,
                       and the minor can see or hear the person masturbate; or

               (d) Being a person in a position of authority or position of special trust, as
               defined in KRS 532.045, he or she, regardless of his or her age, subjects a
               minor who is less than eighteen (18) years old, with whom he or she
               comes into contact as a result of that position, to sexual contact or engages
               in masturbation in the presence of the minor and knows or has reason to
               know the minor is present or engages in masturbation while using the
               Internet, telephone, or other electronic communication device while
               communicating with a minor who the person knows is less than sixteen
               (16) years old, and the minor can see or hear the person masturbate.

       (2) Sexual abuse in the first degree is a Class D felony, unless the victim is less
       than twelve (12) years old, in which case the offense shall be a Class C felony.

Ky. Rev. Stat. Ann. § 510.110.

       Under the categorical approach, the Court must determine whether the Kentucky statute

by its nature and elements, “relat[es]” to “sexual abuse,” as defined above. See Mateen, 806 F.3d

at 862 (citing Taylor v. United States, 495 U.S. 575, 599 (1990)). The Government argues that

under the Sixth Circuit’s broad interpretation of “relating to,” all the crimes listed under

Kentucky’s sex abuse statute relate to sex abuse. [R. 31 at 4.] O’Neal retorts that the Kentucky

                                                  4
statute is broader than the generic definition of sex abuse. [R. 34 at 5-6.] The Court finds that the

crimes listed under § 510.110 relate to the generic definition of sex abuse, causing the enhanced

penalties under § 2252A(b)(2) to be triggered.

       The Government cites the Sixth Circuit’s findings in United States v. Mateen, for the

contention that “relating to” is to be interpreted broadly. [R. 31 at 4 (citing Mateen, 806 F.3d at

860).] Thus, the Government concludes “all of the conduct listed in K.R.S. § 510.110 ‘relates to’

sexual abuse, as each section of the Kentucky statute relates to sexual conduct that is nonconsensual

by virtue of force, age, or mental incapacitation, and therefore abusive.” [Id.] In Mateen, the Sixth

Circuit held that the defendant’s prior Ohio conviction for gross sexual imposition qualified as a

conviction relating to “sexual abuse,” and, thus, affirmed the lower court’s finding that the §

2252 sentencing enhancement should be applied. 806 F.3d at 859. The Court referenced the

findings of the Ninth, Eleventh, and Fourth circuits in defining “relating to,” stating:

       Other circuits have broadly interpreted the phrase “relating to” as triggering
       sentence enhancement for “any state offense that stands in some relation, bears
       upon, or is associated with that generic offense.” United States v. Sullivan, 797
       F.3d 623, 638 (9th Cir.2015) (quoting Sinerius, 504 F.3d at 743); Barker, 723
       F.3d at 322–23 (quoting Sinerius with approval); United States v. McGarity, 669
       F.3d 1218, 1262 (11th Cir.2012) (same); see also United States v. Colson, 683
       F.3d 507, 511–12 (4th Cir.2012) (“Numerous courts of appeals agree that
       Congress chose the expansive term ‘relating to’ in § 2252(A)(b)(1) to ensure that
       individuals with a prior conviction bearing some relation to sexual abuse ...
       receive enhanced minimum and maximum sentences.”); Sonnenberg, 556 F.3d at
       671 (adopting “stand in some relation” formulation).

Mateen, 806 F.3d at 860. The Sixth Circuit agreed with its sister circuits, stating that unlike

sentence enhancement statutes that require the state statute to “mirror” the federal statute,

“[s]ection 2252(b)(2)’s ‘relating to’ language, however, requires only that the state statute be

associated with sexual abuse.” Id. at 861. Finding that each section of the Ohio statute

“proscribes sexual contact that is non-consensual by virtue of force, threats of force, impairment,



                                                  5
or age, and therefore abusive,” the Sixth Circuit held that all possible violations of Ohio’s sexual

imposition statute relate to sexual abuse. Id. at 862-63.

       In response, O’Neal gives two examples of violations of § 510.110 he claims do not

relate to the generic definition of sex abuse. First, O’Neal argues “both 510.110 (c)(2) and (d) are

both broader than the generic definition, as an individual could masturbate in the presence of a

sleeping child, or a child who is not paying attention to the sexual conduct, and not cause any

injury to the child.” [R. 34 at 5.] Second, O’Neal contends that since an attempted crime does not

necessarily include an injury, “any injury that may be sustained by a victim of Sex Abuse First

Degree, would not likely be sustained by a victim of an attempt.” [Id.] In support, O’Neal cites to

the Sixth Circuit’s findings in United States v. Armstead, a case involving a potential sentencing

enhancement under the Armed Career Criminal Act (ACCA), in which the defendant was

indicted for aggravated child abuse but pleaded guilty only to attempted child abuse. 467 F.3d

943, 949 (6th Cir. 2006). As the defendant only pleaded guilty to attempted child abuse, the

Court in Armstead limited its examination of the state indictments “to the elements of the

charges that are essential to defendant's plea of guilty to attempted child abuse.” Id. (citing

United States v. Arnold, 58 F.3d 1117, 1124 (6th Cir. 1995)). This precluded consideration of the

clause of the indictment that alleged that the victim child suffered bodily injury because

attempted child abuse does not necessarily include such injury. Id. at 952. As there was no other

evidence of violent conduct before the district court, the Sixth Circuit held that “the finding of a

crime of violence based on the indictments alone was error.” Id. at 949.

       The Court agrees with the Government that, in the more recent case of Mateen, the Sixth

Circuit has aligned itself with several other circuits in interpreting the sentencing enhancement’s

“relating to” language broadly. Mateen, 806 F.3d at 862-63; United States v. Bennett, 823 F.3d



                                                  6
1316, 1324–25 (10th Cir. 2016) (finding that “relating to” is “expansive” in the section

2252A(b)(2) context); United States v. Sullivan, 797 F.3d 623, 638 (9th Cir. 2015) (holding that

“relating to” “mandates the enhancement for any state offense that stands in some relation, bears

upon, or is associated with that generic offense”); United States v. Barker, 723 F.3d 315, 323 (2d

Cir. 2013) (same); United States v. McGarity, 669 F.3d 1218, 1262 (11th Cir. 2012) (same);

United States v. Colson, 683 F.3d 507, 511-12 (4th Cir. 2012) (same).2 In Mateen, the Sixth

Circuit found that the language of § 2252(b) created a “broad sweep” that engulfed all of the

possible violations of Ohio’s gross sexual imposition statute. 806 F.3d at 863. Essentially, the

Court adopted the Supreme Court’s definition of “relating to”: “The ordinary meaning of these

words is a broad one—'to stand in some relation; to have bearing or concern; to pertain; refer; to

bring into association with or connection with,’ Black's Law Dictionary 1158 (5th ed. 1979)—

and the words thus express a broad pre-emptive purpose.” Morales v. Trans World Airlines, Inc.,

504 U.S. 374, 383 (1992). Intuitively, one would think that this Kentucky statute involving

sexual conduct that is nonconsensual by way of force, age, or mental incapacitation would relate

to the common meaning of sexual abuse.

         In opposition of this intuition, O’Neal provides two examples of how the elements of the

Kentucky statutes to which he pleaded guilty are broader than the federal definition of sexual

abuse. Both examples encapsulate the notion that the elements of the statutes do not require an

injury, making the state statute broader than the Sixth Circuit’s definition of sex abuse—which

requires that the abuse “injure, hurt, or damage.” Mateen, 806 F.3d at 861. True, the Sixth




2
  Other courts interpreted Mateen in this fashion as well. See United States v. Geasland, 694 F. App'x 422, 438 (7th
Cir. 2017), cert. denied, 138 S. Ct. 699, 199 L. Ed. 2d 574 (2018) (citing Mateen as an example of a court applying
the categorical approach while interpreting “relating to” broadly); Bennett, 823 F.3d 1316, 1324–25 (citing Mateen
in support of the assertion that “’relating to” remains broad in this context”).


                                                          7
Circuit came to a similar conclusion in Armstead when it precluded consideration of the charges

in the state indictment that described the child victim’s injury due to the fact that a conviction of

attempted child abuse does not necessarily include injury. Armstead, 649 F.3d at 444. However,

as highlighted by the Government, Armstead involved a different federal statute. In Armstead,

the defendant was convicted of being a previously convicted felon in violation of 18 U.S.C. §

922(g), and “[t]he presentence report concluded that Armstead's offense level should be

increased pursuant to § 4B1.2 of the Guidelines because he had been previously convicted of a

‘crime of violence.’ See U.S.S.G. §§ 2K2.1(a)(4)(A) and 4B1.2(a).” Armstead, 467 F.3d at 945.

In executing the categorical approach, the Sixth Circuit first decided “whether the statutory

definition, by itself, supports a conclusion that the defendant was convicted of a crime of

violence.” Id. at 947. In contrast, under the statute currently at issue, § 2252A(b)(2), rather than

deciding whether the statutory definition supports a conclusion that defendant was convicted of

sexual abuse, the Court merely has to decide whether the Kentucky statute by its nature and

elements “relat[es]” to sexual abuse. Thus, the Court finds that the analysis in Armstead is

distinguishable from the analysis at hand.

       Furthermore, several other circuits that also adopted the broad interpretation of “relating

to” in the context of § 2252(b)(2) have held that “[a] prior conviction ‘relates to’ aggravated

sexual abuse, sexual abuse, or abusive sexual contact ‘whether or not the statute under which

[the defendant] was convicted required actual harm.’” United States v. Stults, 575 F.3d 834, 845

(8th Cir. 2009) (citing United States v. Weis, 487 F.3d 1148, 1152 (8th Cir.2007)); see also

United States v. Wiles, 642 F.3d 1198, 1201 (9th Cir. 2011) (“An attempt conviction ‘clearly

“stands in some relation to” or “pertains to” the crimes of aggravated sexual abuse, sexual abuse,

or abusive sexual conduct involving a minor’ and therefore qualifies as a predicate offense under



                                                  8
§ 2252(b)(1).”); United States v. Hubbard, 480 F.3d 341, 347 (5th Cir. 2007) (holding that prior

state law convictions for which the sentencing enhancement is imposed are not limited to

offenses involving sexual contact between a defendant and victim). Thus, under the broader

interpretation of “relating to,” the Court finds that the absence of a requirement of harm or injury

would not prevent the elements of K.R.S. § 510.110 from being related to the offense sexual

abuse as defined above.

       The Court also acknowledges that O’Neal cites to the Sixth Circuit’s findings in United

States v. Gardner toward the end of his discussion of Armstead. [R. 34 at 6.] Although O’Neal

provides no explanation for this citation, the Court assumes O’Neal references Gardner for its

finding that because the defendant pled only to “sexual battery,” which did not require that the

victim be a minor, “the references in the indictment suggesting the victim was a minor are not

‘essential to the offense to which [Gardner] entered his plea.’” Gardner, 649 F.3d 437, 444 (6th

Cir. 2011). As argued by the Government, the Court agrees that Gardner is distinguishable from

the case at hand in that it applied Armstead’s holding in a § 2252A(b) case involving a statute

missing an element concerning the victim’s age rather than an element concerning injury or

harm. Though, perhaps more importantly, in Gardner, the Sixth Circuit’s execution of the

categorical approach appears contradictory to that which occurred in the more recent case of

Mateen. In Gardner, the Sixth Circuit instructed that the analysis began with “examining

whether the statute of conviction falls within the four corners of the federal statute.” 649 F.3d at

443. Conversely, in Mateen, the Sixth Circuit merely requires that the state conviction “relat[es]

to” the federal offense. 806 F.3d at 860. As the Sixth Circuit’s finding in Mateen is more recent,




                                                  9
and better aligns with that of other circuits, the Court will follow the instruction in Mateen over

Gardner.3

         In sum, the Court finds that K.R.S. § 510.110, in conjunction with K.R.S. § 506.010, by

its nature and elements, “relat[es]” to “sexual abuse,” as defined above. Thus, O’Neal’s prior

misdemeanor conviction for 1st Degree Attempted Sexual Abuse triggers the enhanced penalties

under § 2252A(b)(2).

         B. The Modified Categorical Approach

         As the Court has found that O’Neal’s prior misdemeanor conviction for 1st Degree

Attempted Sexual Abuse triggers the enhanced penalties under § 2252A(b)(2), it is not

necessary to engage in the modified categorical approach outlined above. Descamps, 570 U.S. at

263 (referring to the modified approach “not as an exception, but instead as a tool” which

“merely helps implement the categorical approach when a defendant was convicted of violating a

divisible statute”). The Court acknowledges that the parties dispute this issue—specifically

whether the Court may consult the excerpt from the state presentence report tendered by the

Government. However, the Court notes that even if it did consider the facts laid out in the state

presentence report and found the relevant subsection of the Kentucky sexual abuse statute to be

K.R.S. § 510. 110(c)(1), as requested by the Government, the Court would still be left with the


3
  It is also unclear as to whether the Sixth Circuit’s underlying reasoning in Gardner is still proper after the Sixth
Circuit’s subsequent holding in the 2014 opinion in United States v. Mateen (“2014 Mateen”). (2014 Mateen is a
different opinion from the Mateen case mentioned above, as 2014 Manteen was published one year prior.) In
Gardner, the Court held that “[t]he statute of conviction does not require, as an element of the offense, that the
complaining witness be a minor; thus, the statute itself does not justify a sentence enhancement.” 649 F.3d at, 443.
However, three years later in 2014 Mateen, the Court held only the third listed conduct category, i.e., “abusive
sexual conduct involving a minor,” requires that the victim be a minor in order to trigger the sentencing
enhancement. United States v. Mateen, 764 F.3d 627, 630-31 (6th Cir. 2014). Thus, the Court found that a prior state
conviction relating to aggravated sexual abuse or sexual abuse triggers the sentencing enhancement even if the
conviction did not involve a minor victim. Id. at 630-32. As the Sixth Circuit did not specify in Gardner that the
state conviction was for “sexual conduct involving a minor,” the holding that the statute did not justify an
enhancement because it did not require that the victim be a minor appears to contradict the subsequent holding in
2014 Mateen.


                                                         10
question of whether an attempt to commit such sexual abuse under state law is related to the

federal definition of sexual abuse. Of course, this is the exact question the Court just resolved

above under the categorical approach. Thus, the Court does not find much use for this “tool,”

otherwise known as the modified approach, in this instance.

   II. Whether § 2252A(b)(2) has a Knowledge Element

       As to the second issue before the Court, concerning whether the Government needs to

prove mens rea as to the type of child pornography involved in the offense in order to establish a

violation of § 2252A(a)(5)(B), the parties appear to agree. The Government argues that the Court

is not required to find that O’Neal knew that the child pornography in his possession contained

images of minors under the age of twelve years old in order to accept O’Neal’s guilty plea. [R.

31 at 7-10.] In response, O’Neal agrees, stating: “At a minimum, it would seem that it

must be proven that Mr. O’Neal had knowing possession of the memory card, and its contents.

Whether he had specific knowledge that a minor in a particular image was in fact under twelve

would not seem necessary.” [R. 34 at 12.] Thus, as the matter is not disputed, the Court finds that

it is not necessary to find that O’Neal knew that the child pornography in his possession

contained images of minors under the age of twelve years old in order to accept his guilty plea.

       Despite stating that proof of his knowledge that the minors in the images were under the

age of twelve “would not seem necessary,” O’Neal requests that he be given the opportunity to

inspect the “images and mediums involved (the memory card and card reader)” in order to

clarify what specific admissions, if any, he is prepared to make. [R. 34 at 13.] O’Neal argues that

“[a]t that point, the discussion regarding whether enough facts have been admitted to support the

increased potential maximum sentence will be more clearly defined.” [Id.] The Court will

discuss this issue during the phone conference on May 7, 2019.



                                                 11
                                        CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED:

       (1) The Government’s Motion for Leave to File Sealed Document, [R. 32], is

          GRANTED.

       (2) O’Neal’s prior misdemeanor conviction for 1st Degree Attempted Sexual Abuse

          triggers the enhanced penalties under § 2252A(b)(2);

       (3) The parties agree that the Court is not required to find that O’Neal knew that the child

          pornography in his possession contained images of minors under the age of twelve

          years old in order to accept O’Neal’s guilty plea.

       IT IS SO ORDERED.




                                       May 6, 2019




cc: Counsel of Record




                                                 12
